Citation Nr: 0504190	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for residuals of a 
subtotal gastrectomy, currently rated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1951 to July 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Honolulu, Hawaii, 
Regional Office (RO).  In the decision, the RO increased the 
rating for the veteran's service-connected residuals of a 
subtotal gastrectomy from 20 percent to 40 percent.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's residuals of a subtotal gastrectomy are 
manifested by symptoms, such as weight loss, which are no 
more than moderate in degree.

3.  It has not been shown that he has severe symptoms such as 
malnutrition, anemia nausea, sweating, circulatory 
disturbance after meals, diarrhea or hypoglycemic symptoms.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
for residuals of a subtotal gastrectomy are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.114, 
Diagnostic Code 7308 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA's duty to notify claimants of necessary information or 
evidence:  (1) When VA receives a complete or substantially 
complete application for benefits, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf 
of the claimant.  VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  If VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  If the claimant has 
not responded to the request within 30 days, VA may decide 
the claim prior to the expiration of the one-year period 
based on all the information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions.  If VA does so, however, and the claimant 
subsequently provides the information and evidence within 
one year of the date of the request, VA must readjudicate 
the claim.  (2) If VA receives an incomplete application for 
benefits, it will notify the claimant of the information 
necessary to complete the application and will defer 
assistance until the claimant submits this information. 
38 C.F.R. § 3.159(b).  

VA's duty to assist claimants in obtaining evidence:  Upon 
receipt of a substantially complete application for benefits, 
VA will make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim.  VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c).  

The Board finds that the VA's duties have been fulfilled.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Of 
particular significance is a letter dated in December 2001 in 
which the RO advised him regarding the development of 
evidence.  In addition, a letter dated in July 2003 advised 
the veteran what was still needed from him, what was the 
status of his claim, how he could help, what the evidence 
must show and how the VA would help him obtain evidence.  The 
letter adequately advised him to submit any relevant evidence 
in his possession.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The RO has obtained the 
veteran's post-service treatment records.  The veteran has 
declined a personal hearing.  The veteran has also been 
afforded a VA examination to assess his current medical 
condition.  The Board is unaware of any additional relevant 
evidence that is available.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by denying 
his claim for an increased rating for his residuals of a 
subtotal gastrectomy.  He asserts that the current 40 percent 
disability rating does not adequately reflect the severity of 
the disorder.  The veteran states that his weight sometimes 
drops below 100 pounds, and he has presented a copy of a 
medical text indicating that an average man of his height and 
age weighs between 140.6 pounds and 154 pounds.  

The Board has considered the full history of the disorder.  
The veteran's service medical records show that in June 1953 
he was treated for a possible peptic ulcer.  Upon separation 
from service it was noted that he had a history of 
indigestion and had been told that he had a peptic ulcer 
which had been asymptomatic for the past four months.  He 
reportedly had lost five pounds due to stomach trouble.  

A post service hospital summary dated in September 1956 
reflects a diagnosis of chronic duodenal ulcer.  The veteran 
underwent a subtotal gastric resection, Billroth I 
anastomosis, and an appendectomy.  A VA examination conducted 
in October 1960 reflects a diagnosis of residuals of subtotal 
gastrectomy secondary to duodenal ulcer.  At that time, his 
weight was 130 pounds.  In a rating decision of November 
1960, the RO granted service connection for residuals of a 
subtotal gastrectomy, and assigned a 20 percent disability 
rating.  

The report of a VA examination dated in October 1965 reflects 
that the veteran reported that he exercised care in not 
taking liquids for half an hour before eating or he would 
have a liquid burn shortly after meals.  He could not have 
any surgery products or he would vomit after eating.  
Likewise, he was unable to take milk or he would get watery 
diarrhea.  He had to follow a bland diet.  Whenever he got 
pain, it was followed by watery diarrhea.  He worked as a 
machinist and lost no time from his work.  On examination, 
his weight was 133 pounds.  His abdomen was flat with no 
muscle guarding.  Slight tenderness was present on palpation.  
The RO confirmed the 20 percent rating in a decision of 
October 1965. 

The veteran raised a claim for an increased rating in June 
2001.  As was noted above, this resulted in a decision by the 
RO to raise the rating from 20 percent to 40 percent.  

The evidence pertaining to the current severity of the 
veteran's gastric resection includes recent VA treatment 
records.  A record dated in February 2001 shows that the 
veteran reported that he was doing well.  His weight was 114 
pounds.  He was instructed to continue with his current diet 
and exercise.  

A record dated in August 2001 shows that the veteran has a 
history of an upper GI bleed, status post subtotal 
gastrectomy.  He reportedly continued to eat small meals up 
to seven to eight times a day due to bloating and 
intermittent nausea and vomiting.  He also had intermittent 
dumping syndrome if he ate large meals or certain types of 
food.  There was no melena.  On examination, his abdomen was 
soft, flat and nontender.  The veteran's weight was 115 
pounds.  The assessment was upper gastrointestinal bleed, 
status post subtotal gastrectomy, currently stable with 
intermittent episodes of dumping syndrome.  

The report of a digestive conditions examination conducted by 
the VA in May 2002 shows that the veteran claimed to have 
malnourishment.  He said that his height had dropped from 
five feet six inches to five feet two and a half inches.  His 
weight was now between 100 and 105 pounds.  He reported that 
he had normal bowel movements, but a little more frequent 
than normal, approximately three per day.  He denied any 
weakness, tiredness or fatigue.  His appetite was good.  

On physical examination, he was slightly cachetic in 
appearance.  Although he was 72 years old, he seemed very 
active and healthy.  His skin had good turgor and color.  He 
was very thing.  His body mass was less than 19.  He denied 
any vomiting, hematemesis, melena or diarrhea or 
constipation.  The examiner reported that the veteran's 
weight had been fairly stable.  He had no signs of anemia.  
The examiner discussed definitions of malnutrition, and noted 
that with aging, independent of disease or dietary 
deficiency, there was a progressive loss of mean body mass 
amounting to 10 kilograms in men.  He noted that the veteran, 
although extremely thin, did not really express the hallmarks 
of malnutrition.  His body mass index, while less than 19, 
failed in certain significant areas to indicate a nutritional 
deficit.  His body fat was at a very low percentage, but his 
activity and energy seemed normal.  The diagnosis was status 
post subtotal gastrectomy in a very thin male with a very low 
percentage of body fat without substantial evidence of 
malnutrition on physical examination.  

A VA treatment record also dated in May 2002 contains similar 
information.  It was noted that the veteran had lost about 10 
pounds over six months.  He reportedly had the flu for about 
a month and a half six months earlier.  He had three guaic 
tests in 2000, and one of the three was positive.  Repeat 
testing in April 2002 was negative times three.  There were 
no symptoms of microcytic anemia.  On examination, it was 
noted that he was cachetic appearing.  The assessment was 
status post Billroth I procedure in 1957, still with 
occasional dumping syndrome associated with carbohydrate 
intake, low albumin probably secondary to protein dietary 
deficiency/malabsorption here for work up of UGI bleeding.  
It was further noted that there was no current evidence of 
upper GI bleeding, and that produced blood seemed to be from 
forceful coughing.  

A VA record dated in August 2002 shows that the veteran was 
seen for a follow up.  He was doing well with no dyspepsia 
and no lower GI complaints.  He was being evaluated for a 
renal mass and a left pleural effusion.  He reportedly was 
eating more food and more frequently, and he denied any 
dumping symptoms.  He even tried "POI" and it was working 
by being able to gain weight.  Following examination, the 
diagnosis was status post Billroth gastric surgery, 
clinically stable.  Another record of the same date indicates 
that the veteran's weight was 114 pounds.  

A VA treatment record dated in March 2003 reflects that the 
veteran reported that he was trying to gain weight.  His 
weight was 120.4 pounds.  

A VA treatment record dated in March 2004 shows that the 
veteran reported that he was very careful about his diet.  He 
ate fresh fruit, salad, beans, chicken, turkey and whole 
wheat bread.  He did not eat fast food.  His appetite was 
good.  His bowels moved twice a day.  He was retired, and 
walked half an hour every evening and did aerobic exercises.  
He said that he only drank decaffeinated coffee because 
regular caused fainting.  He did not drink any liquid one 
hour before or after meals.  His weight varied from 110 to 
115 pounds over the past eight years.  It was noted that 
there were no episodes of nausea, sweating, circulatory 
disturbance after meals.  There was also no diarrhea, or 
hypoglycemic symptoms.  He was not taking any medications and 
did not drink alcohol.  

A separate VA examination report of the same date indicates 
that the veteran's weight was 110 pounds.  There were no 
signs of anemia.  The abdomen was non tender.  There were 
normal bowel sounds.  The diagnosis was post operative 
subtotal gastrectomy for duodenal ulcer, history is not 
suggestive of dumping syndrome.

Also of record are treatment records from the St Francis 
Hospital.  However, the current records from that facility 
pertain to nonservice connected disabilities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Under 38 C.F.R. § 4.114, Diagnostic Code 7308, 
a 60 percent rating is warranted for severe postgastrectomy 
syndrome associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  A 40 percent 
rating is warranted when the postgastrectomy syndrome is 
moderate in degree, with less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A 20 percent rating 
is warranted for postgastrectomy syndrome which is mild in 
degree, with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations

The Board finds that the manifestations of the veteran's 
residuals of a subtotal gastrectomy most nearly approximate 
the criteria for the currently assigned 40 percent rating.  
Although the veteran has had some weight loss, the Board 
notes that this manifestation is contemplated by the rating 
criteria for the 40 percent rating which is already assigned.  
The severe manifestations contemplated for a 60 percent 
rating have not been shown.  It has not been shown that he 
has malnutrition or anemia.  The VA examiner in May 2002 
specifically indicated that the veteran did not meet the 
criteria for a diagnosis of malnutrition.  In addition, it 
was specifically noted that he did not have symptoms of 
anemia in the record dated in May 2002 and again later in 
March 2004.   

Similarly, the current treatment records do not demonstrate 
that the veteran has nausea, sweating, circulatory 
disturbance after meals, diarrhea or hypoglycemic symptoms.  
It was specifically noted in the March 2004 examination that 
he did not have such symptoms.   

Thus, while the veteran's disorder is manifested by some 
weight loss and it requires a special diet, the veteran has 
not presented evidence showing that his residuals of a 
subtotal gastrectomy are productive of manifestations which 
are more than moderate in degree.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 40 percent for a residuals of a subtotal gastrectomy are 
not met.

The above decision is based on the VA Schedule for Rating 
Disabilities.  There has been no assertion or showing that 
service-connected disability has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 40 percent for residuals of a subtotal 
gastrectomy is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


